Citation Nr: 1214941	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hip disability.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to an initial increased rating for PTSD, currently rated 10 percent disabling.

6.  Entitlement to an initial increased rating for tension headaches, currently rated 10 percent disabling.

7.  Entitlement to an initial increased rating for degenerative disc disease, lumbar spine, currently rated 10 percent disabling.

8.  Entitlement to an initial compensable rating for arthritis, left foot, metatarsal joint.

9.  Entitlement to an initial compensable rating for arthritis, right foot, metatarsal joint.

10.  Entitlement to an initial compensable rating for patellofemoral syndrome, right knee.


REPRESENTATION

Veteran represented by:	Sydney M. White, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2008 with regard to the denials of service connection and disability ratings assigned.  A statement of the case was issued in June 2009, and a substantive appeal was received in August 2009.  The Veteran testified at a Board hearing in November 2011; the transcript is of record.

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the RO or AMC for initial consideration, unless the Veteran waives his right to have the evidence initially considered by the RO or AMC.  38 C.F.R. § 20.1304.  In February 2012, the Veteran submitted medical records from the Fayetteville VA Medical Center (VAMC), Wilmington Treatment Center, Moore Regional Hospital, and Kernan Manion, M.D.  While the Veteran did not expressly waive RO review, as the relevant issues are being remanded for further development, the RO or AMC will have an opportunity to review such evidence in readjudicating the claims.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issues of entitlement to service connection for bilateral hip disability, left shoulder disability, and left knee disability and entitlement to initial increased ratings for PTSD, lumbar spine disability, left foot disability, right foot disability, and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  At the November 22, 2011 Board hearing, the Veteran withdrew the appeal of entitlement to an initial increased rating for tension headaches.  

2.  Resolving all doubt in the Veteran's favor, major depressive disorder had its onset during the Veteran's active service.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial increased rating for tension headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Major depressive disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to an initial increased rating for tension headaches at the November 22, 2011 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to initial increased rating for tension headaches is dismissed.

Service connection

The Veteran is seeking service connection for an acquired psychiatric disability, other than PTSD.  The Board concludes that the Veterans Claims Assistance Act of 2000 (VCAA) does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for major depressive disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The agency of original jurisdiction will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Treatment records from the Womack Army Medical Center for the period May to August 2006 reflect that the Veteran was treated for dysthymic disorder (depressive neurosis) and depression.  A May 2006 record reflects the Veteran's report of a lifetime of depression partially treated with Effexor and Wellbutrin.  He reported that his symptoms had gotten much worse since returning from his third tour of duty in Iraq where he was exposed to a great deal of injustice, violence and ethical dilemmas.  But he felt like he "belonged" in Iraq and he had a hard time adjusting to returning home.  He reported being in multiple physical altercations since returning from Iraq and sought mental health treatment in the hope of finding more productive ways of dealing with anger.  The Axis I diagnosis was dysthymic disorder, rule out trauma related anxiety.  An August 2006 record reflects that the Veteran was doing well but he was seeking a medication refill.  He denied being depressed or irritable.  The assessment continued to be dysthymic disorder (depressive neurosis).  Depression was also noted.  These records also reflect a diagnosis of PTSD.  Based on these records, the Veteran was treated for dysthymic disorder (depressive neurosis) while he was still in service.  

In March 2008, the Veteran underwent a VA examination; however, only PTSD was diagnosed.  

Correspondence dated in November 2011 from Kernan Manion, M.D., reflects that the psychiatrist has met with the Veteran on five different occasions and has reviewed a wide array of service records.  Upon mental status examination, the Axis 1 diagnoses were PTSD; major depressive disorder, recurrent, severe, without psychotic features; alcohol dependence, severe, in remission; and, impulse control disorder not otherwise specified.  Dr. Manion concluded that the Veteran suffers from PTSD and depression.  Dr. Manion opined that while the depression is causally influenced by his PTSD, these are nevertheless separate and self-reinforcing conditions.  

Based on a review of treatment records generated during service, the Veteran was treated for dysthymic disorder (depressive neurosis) and depression during his period of active service.  While a dysthymic disorder has not been identified post service, Dr. Manion has opined that current major depressive disorder is due to his period of active service.  Based on review of the service treatment records reflecting treatment for depression, the post-service diagnosis of major depressive disorder and positive etiological opinion, and resolving all doubt in the Veteran's favor, the Board finds that major depressive disorder had its onset during his period of active service.  


ORDER

Entitlement to an initial increased rating for tension headaches is dismissed.

Entitlement to service connection for major depressive disorder is granted.


REMAND


Service connection

The Veteran has claimed entitlement to service connection for bilateral hip disability, left shoulder disability, and left knee disability.  Service treatment records do not reflect treatment for these disabilities; however, the Veteran claimed service connection for these conditions prior to his separation from service.  The Veteran asserts that these conditions are generally due to in-service duties such as working on airplane jobs, jumping out of airplanes, marching with heavy packs, and other physical strains.  The Veteran had almost 22 years of active service, and his  DD Form 214 reflects that the Veteran's primary specialties were SF assistant operations/intel sergeant and SF weapons sergeant.  

In March 2008, the Veteran underwent a VA examination.  He complained of a bilateral hip condition with popping, bilateral knee condition with popping and pain, and left shoulder condition with pain.  X-rays of the knees, hips, and left shoulder were normal.  Upon physical examination, the examiner diagnosed chronic bilateral patella-femoral syndrome; chronic bilateral hip strain; and, chronic left shoulder strain.  The examiner did not provide an etiological opinion.  

The Board has determined that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed bilateral hip, left knee, and left shoulder disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Initial increased ratings

Initially, the Board notes that in light of the grant of service connection for major depressive disorder, consideration should be given to the rating assigned to PTSD, assigned pursuant to 38 C.F.R. § 4.130.

In March 2008, the Veteran was afforded VA examinations to assess the etiology and severity of his PTSD, right knee disability, lumbar spine disability, and feet disabilities.  In his written statements and testimony before the Board, the Veteran has indicated that these disabilities are rated improperly and the examination reports do not adequately represent the severity of his disabilities. 

With regard to his lumbar spine disability, the Veteran asserts that he is entitled to a separate compensable rating for lower right extremity radiculopathy.  The March 2008 VA examination report does reflect a diagnosis of chronic right leg radiculopathy with numbness and muscle atrophy, thus consideration should be given as to whether a separate compensable rating is warranted.  

In light of the fact that the most recent VA examinations were conducted in 2008 and due to the Veteran's reported symptoms, the Board has determined that the Veteran should be afforded additional VA examinations to assess the current nature and severity of his PTSD, lumbar spine disability, right knee disability, and feet disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA orthopedic examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed left shoulder, left knee, and bilateral hip disabilities.  It is imperative that the claims folder, to include all service treatment records and post-service treatment records be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to the following: 

a) For any chronic disability of the left shoulder, left knee, left hip, and/or right hip identified, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset in service or is it otherwise related to service? 

b) If not, are any chronic disabilities of the left shoulder, left knee, left hip, or right hip identified, at least as likely as not (a 50% or higher degree of probability) proximately due to a service-connected disability, to include degenerative disc disease lumbar spine, patellofemoral syndrome, right knee, and arthritis of the feet? 

c) If not, are any chronic disabilities of the left shoulder, left knee, left hip, or right hip identified, is it at least as likely as not (a 50% or higher degree of probability) aggravated by a service-connected disability, to include to include degenerative disc disease lumbar spine, patellofemoral syndrome, right knee, and arthritis of the feet?  If so, specify the permanent, measurable increase in claimed disability that is attributable to sc disability.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service records, and lay statements of the Veteran. 

2.  The Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD and major depressive disorder.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD and major depressive disorder, and specify the degree of occupational or social impairment due to his service-connected mental disorders.  Examination findings should be reported to allow for evaluation of PTSD and major depressive disorder under 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD and major depressive disorder.  A GAF score and an analysis of its meaning should be provided.  

3.  The Veteran should be afforded an orthopedic examination with an orthopedist to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

4.  The Veteran should be scheduled for a VA neurological examination to assess the nature and severity of any lower extremity radiculopathy.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should identify any neurological findings in the right and left lower extremity related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

5.  The Veteran should be afforded an orthopedic examination to determine the current severity of his right knee disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays, should be performed.  

The examiner should undertake range of motion studies of the knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the knees.  

6.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise to assess his disability of the feet.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examination report should comply with all AMIE protocols for rating foot disabilities.  The examiner should comment on whether the severity of the Veteran's right and foot disabilities are moderate, moderately severe, or severe in nature.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

7.  After completion of the above, review the expanded record and determine if any of the benefits sought can be granted, to include consideration of the evidence received by the Veteran in February 2012.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


